Citation Nr: 0118754	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  95-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to service connection for skin lesions and 
skin cancer, claimed as secondary to exposure to onion gas, 
tear gas, and ionizing radiation exposure.

3.  Entitlement to a special monthly pension benefits because 
of the need for regular aid and attendance or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from July 1953 to December 
1954.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
February 1993, February 1995, and September 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that denied entitlement to an 
increased evaluation of an anxiety disorder, entitlement to 
service connection for skin lesion and skin cancer, and 
denied entitlement to special monthly pension benefits 
because of the need for regular aid and attendance, or by 
reason of being housebound.

In April 1999, the Board remanded the claim for the purpose 
of obtaining additional medical information.  It was also 
requested that the veteran be asked to submit any additional 
information or evidence that would substantiate his various 
claims.  The case has since been returned to the Board for 
review.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The veteran's service-connected anxiety reaction is 
manifested by no more than "mild" impairment in his ability 
to establish or maintain effective or favorable relationships 
with people or with his ability to obtain and/or maintain 
gainful employment.  

3.  The impairment resulting from the veteran's nonservice-
connected disabilities is not such that he requires the care 
or assistance of another on a regular basis.

4.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

5.  The veteran does not have a single disability rated at 
100 percent, nor is he permanently housebound by reason of 
disabilities reasonably certain to continue throughout his 
lifetime.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2096-2097 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for an anxiety reaction have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 9400 (1993) and (2000).

3.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. §§ 
3.23, 3.351(b) and (c), 3.352(a) (2000).

4.  The criteria for special monthly pension at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. §§ 3.351(d) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran has requested that his service-connected anxiety 
reaction be rated higher than the current evaluation of 10 
percent disabling.  When a veteran submits a compensation 
claim to VA, VA has a duty to assist him with that claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).  Over the course 
of this appeal, VA has obtained his VA treatment records and 
provided VA psychiatric examinations.  It has also requested 
and acquired the veteran's private medical records, and the 
veteran has provided written statements along with oral 
testimony before the VA.  Additional private or other 
government records that would assist in the processing of 
this claim have not been identified by the veteran.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations, and he has been given the opportunity 
to provide additional information in support of his claim.  
VA has satisfied its duty to assist the veteran.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (1999).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9400.  While the veteran's claim was pending, new rating 
criteria for psychiatric disorders became effective.  See 61 
Fed.Reg. 52,695 (1996) (to be codified at 38 C.F.R. Part 4).  
The veteran is entitled to have his claim considered under 
the new criteria, or the old, whichever is the most favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

The old criteria stated that a 10 percent evaluation would be 
assigned when the disorder resulted in "emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment," which were less than the criteria 
for a 30 percent disability rating.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1993).  In order to warrant a 30 
percent disability rating, there would need to be 
"[d]efinite impairment in the ability to establish or 
maintain effective and wholesome relationships with people . 
. . . psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  A 50 percent 
disability could be assigned where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired . . . [due to] 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  A 70 percent evaluation required 
that the ability to establish and maintain effective or 
favorable relationships with people be severely impaired.  
The psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating required 
that the attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual isolation in 
the community.  There must be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrable inability to obtain or retain employment also 
warrants a 100 percent rating. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

Although the new regulations were not in effect when the 
February 1993 rating decision was made, the RO considered the 
new regulations in decisions after November 1996.  A 
supplemental statement of the case, dated August 1998, 
adjudicated the appropriate disability rating for the 
veteran's service-connected psychiatric disorder under the 
new regulations and provided notice to the veteran and his 
representative of the new regulations.  Therefore, the 
veteran and his representative have had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The amended regulations in 38 C.F.R. § 4.130 (2000) establish 
a general rating formula for mental disorders.  The amended 
formula assesses disability according to the manifestation of 
particular symptoms, providing more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula may be more 
beneficial to a claimant if the medical evidence shows 
symptoms qualifying the claimant for a higher disability 
evaluation than that assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

Under the new criteria, a 10 percent disability rating is 
warranted for:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2000).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When the veteran initially requested an increased evaluation 
for his anxiety disorder, he underwent a VA psychiatric 
examination.  The exam occurred in January 1993.  Prior to 
the examination, the veteran told the examiner that he was 
unemployed because of his "bad nerves".  He further 
mentioned that he was receiving "treatment" from the local 
VA medical center but he was not specific as to the type of 
treatment he was receiving.  He complained about insomnia, 
irritability, and his other physical ailments.  He told the 
doctor that he had contemplated suicide.  

During the exam, the doctor noted that that the veteran was 
fairly cooperative.  His mood was normal and affect 
appropriate.  The veteran complained of insomnia, 
restlessness, tremors, and irritability.  Although some 
suicidal thoughts were reported, homicidal thoughts were not.  
There was no evidence of auditory or visual hallucination, 
perceptual deficits, or psychosis.  The diagnosis given was:

Anxiety neurosis, mild to moderate, 
compounded by his present deteriorating 
physical health and financial problems.

A global assessment functioning (GAF) score was not assigned.

Another psychiatric examination was accomplished in June 
1998.  The veteran told the examiner that as a result of his 
anxiety, he had withdrawn from society and work.  He also 
voiced displeasure with the VA's handling of various claims 
he had before it.  The veteran further complained of 
irritability, anger, sleepless, and anxiety.  During the 
exam, the veteran showed mild psychomotor agitation and a 
tremor upon evaluation.  The doctor further wrote:

	. . . He maintains good eye contact.  
He is for the most part trying to be 
pleasant, although he is extremely 
irritable and short with some of the 
questions that are asked.  He is seen to 
have a mild tremor with both hands.  This 
is not a pill-rolling tremor of 
Parkinson's disease, this is an anxiety-
type tremor.  The patient's thought 
processes are coherent and linear.  He 
has no difficulty with communication.  
His speech is within normal rate, volume, 
and prosody.  The patient suffers from 
[no] delusions, illusions, obsessions, or 
phobias.  The patients states that his 
behavior includes being extremely 
irritable with others and he last night 
threatened his wife that if she did not 
stop her whining that he was going to hit 
her, he stated he has never hit his wife 
in the 31 years that they were married 
and he can not understand why he is 
becoming so much worse.  The patient has 
never had and does not now harbor any 
suicidal or homicidal thoughts or 
feelings.  The patient is able to 
maintain his own personal hygiene and 
basics ADLs.  The patient is oriented 
times four.  His short term memory is 
1/3. . . . the patient does not claim to 
have any panic attacks.  He states that 
he has a depressed mood and he would just 
like to be happy.  His impulse control 
problems stem from his lashing out.  The 
patient has significant sleep impairment 
as it infers with his daytime activities. 
. . No further diagnostic tests are 
needed for this gentleman. . . . 

He was diagnosed as having dysthymia with a GAF of 45.  Also 
diagnosed was a generalized anxiety disorder with a GAF of 75 
to 80.

An Aid and Attendance Exam was conducted in July 1999.  The 
examiner stated that the veteran was suffering from 
depression and anxiety.  Mild memory loss was reported but 
this was not specifically attributed to the veteran's 
service-connected psychiatric disorder.  A GAF level was not 
assigned.  

Over the course of the veteran's appeal, he was seen on 
numerous occasions for a variety of maladies at his local VA 
medical center.  Those records have been obtained and 
included in the claims folder for review.  The file shows 
that the veteran was seen in July 1993 for an anxiety 
disorder.  He was given a prescription for Librium and 
scheduled for another examination in three months.  He was 
not advised to seek further treatment; he was not enrolled in 
a weekly therapy session.  The veteran was examined in 
February 1994.  His diagnosis did not change and as in the 
past he was told to come in for a "check-up" in four 
months.  In April 1995, the veteran was seen for a refill of 
his medications.  He complained of "not gettnig along with 
people" and restlessness.  He denied suicidal or homicidal 
ideation or sleeplessness.  Besides medications, no other 
instructions concerning treatment were given.

The veteran was seen in May 1996.  He complained of being 
tired, aggressive, and intolerant of others.  His medications 
were adjusted and he was told to return in six weeks.  There 
is no indication from the claims folder that the veteran 
sought any additional treatment for his psychiatric 
disability from 1997 to the present.

As reported above, the veteran's latest psychiatric 
examination in July 1999 assigned a 75 GAF score.  A GAF 
score of 70 to 80 contemplates slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school) or transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument).  See DSM-IV at 44-47.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Regardless of which criteria are used, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent for an anxiety reaction.  The latest VA 
psychiatric examination seemed to suggest that the veteran's 
major psychiatric disability was his nonservice-connected 
dysthymia, not his anxiety reaction.  Moreover, none of the 
objective medical evidence nor the veteran's statements 
regarding his symptomatology reflected any of the criteria 
commensurate with those required for a 30 percent or higher 
disability rating under the old or new criteria.  There was 
no evidence of at least mild impairment in his ability to 
establish and maintain effective relationships with people 
due to his psychiatric symptoms.  While he complains about 
his interpersonal relationships, there is no indication in 
the record that he has become hermit-like and avoidant of 
others.  

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is inconclusive.  
He has not been steadily employed for many years.  However, 
his unemployment situation has not been as a result of his 
psychiatric disability; it has been due to various cardiac 
conditions he has experienced.  In other words, there is no 
medical evidence that insinuates that the veteran is mentally 
unable to work as a result of his psychiatric disability. 

Under the new criteria, the veteran does have occasional 
periods of social inadaptability.  He does experience some 
sleeplessness and occasional irritability.  But he has not 
experienced inflexibility, anxiety, depression, or mild 
memory loss.  His speech has remained coherent and logical.  
Hence, the overall disability picture does not more nearly 
approximate the 30 percent criteria such as to warrant an 
increased rating.  38 C.F.R. § 4.7 (2000).  As he fails to 
meet the criteria for a 30 percent evaluation, he certainly 
does not meet the criteria for an evaluation in excess of 30 
percent.  

The evidence does not show that the criteria for a disability 
rating in excess of 10 percent have been met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 (2000) to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his disability.  He meets none of the criteria 
for a 30 percent evaluation under either the old or the new 
criteria.  As indicated above, he has, at most, mild social 
and occupational impairment and does not require any 
unscheduled outpatient treatment.  Moreover, he has not 
expressed any suicidal ideations, and there is no evidence 
indicating that he presents a persistent danger of hurting 
himself or others. Neither criteria for rating mental 
disorders is more beneficial to the veteran, and the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 10 percent for an anxiety 
reaction under 38 C.F.R. Diagnostic Code 9400 regardless of 
which criteria are used.

II.  Special Monthly Pension

The veteran has also applied for a special monthly pension, 
i.e., housebound status and/or aid and attendance.  Said 
special monthly pension is in addition to his nonservice-
connected pension that was granted in March 1992.  In July 
1996, the veteran underwent a special medical examination in 
order to determine whether his nonservice-connected 
disabilities entitled him to a special monthly pension.  The 
examiner noted that the veteran's disabilities did not 
restrict the movement or function of his spine or 
extremities.  However, it was reported that the veteran did 
experience some dizziness.  Nevertheless, the veteran was 
able to walk without the assistance of another person, he 
could leave his home whenever his wished, and he did not need 
appliances for locomotion.  Finally, the doctor certified 
that daily skilled services were not indicated nor needed by 
the veteran as a result of his nonservice-connected 
disabilities.  

As a result of this examination, and after reviewing the 
veteran's claims folder, the RO determined that a special 
monthly pension was not warranted and hence it denied the 
veteran's claim.  The veteran was notified of the decision 
and he has appealed to the Board for review.  

A veteran of a war who is permanently and totally disabled 
from nonservice-connected disabilities, not the result of his 
or her own misconduct, may be entitled to the payment of a 
pension.  38 U.S.C.A. § 1521(a) (West 1991).  A veteran who 
receives such a pension may be additionally entitled to a 
"special monthly pension" if the veteran requires regular 
aid and attendance or if the veteran has one disability rated 
as permanent and total and additional disabilities 
independently ratable at 60 percent disabling (or more) or 
the veteran is, as a result of his/her disabilities, 
permanently housebound.  38 U.S.C.A. § 1521(d), (e) (West 
1991).

The law and regulations provide that, for pension purposes, a 
person shall be considered in need of regular aid and 
attendance if such a person is:

(1)  a patient in a nursing home on 
account of mental or physical incapacity; 
or

(2)  helpless or blind, or so nearly 
helpless or blind as to need or require 
the regular aid and attendance of another 
person.  [A person will be considered 
blind or nearly blind if they have 
corrected visual acuity of 5/200 or less 
in both eyes or concentric contraction of 
the visual field to 5 degrees or less.]  

See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. §  3.351(c) 
(2000).  

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the:

(1)  Inability of the claimant to dress 
or undress him or herself or to keep him 
or herself ordinarily clean and 
presentable; 

(2)  Frequent need of adjustment of any 
special prosthetic or orthopaedic 
appliances which by reason of the 
particular disability cannot be done 
without assistance; 

(3)  Inability of the claimant to feed 
him or herself through loss of 
coordination of upper extremities or 
through extreme weakness; 

(4)  Inability to attend to the wants of 
nature; or 

(5)  Incapacity, either physical or 
mental, that requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.

It is not required however that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole, and the need 
for aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2000).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition which through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed bedrest for a lesser or greater 
portion of the day to promote convalescence or cure will not 
suffice.  Id.   

In order to qualify for housebound benefits, the controlling 
law and regulations require that the claimant have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The veteran must also have:

(1) an additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems; or

(2)  be permanently housebound by reason 
of disability or disabilities.

The "permanent housebound" requisite will be considered to 
have been met when the veteran is substantially confined to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area due to a 
disability or disabilities, and it is reasonably certain that 
the disability or disabilities and the resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 3.351(d) (2000).

The veteran has asserted that his various disabilities 
preclude him from walking or carrying out basic daily 
activities without assistance from another person.  The 
veteran's nonservice-connected disabilities and assigned 
ratings are as follows:  arteriosclerotic heart disease, 
coronary artery disease, with stable angina, evaluated as 60 
percent disabling; keratitis, rated as 60 percent disabling; 
actinic keratosis of the hands and forearms, evaluated as 10 
percent disabling; and, transient ischemic attacks, skin 
lesions and skin cancer, basal cell carcinoma of the left 
check and nose, all noncompensably rated.  He contends that 
he should receive aid and attendance and/or receive a 
housebound special monthly compensation.

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance or as a result of being 
housebound.  The medical evidence does not indicate that he 
meets the criteria outlined in 38 C.F.R. § 3.351 (2000).  The 
record does not show that the veteran is blind, hospitalized, 
or mentally incapacitated.  Although the veteran has many 
ailments, disabilities, and conditions, the record does show 
that he is able to feed himself and he does not depend on 
others for the preparation/service of his meals.  Moreover, 
there is no evidence that the veteran is unable to bathe or 
shave himself or that he is unable to attend to all of the 
needs of nature by himself.  Also, the veteran is able to 
ambulate and does not depend on aids to navigate himself.  
The Board further notes that none of the veteran's VA 
physicians have suggested that the veteran is unable, in 
their opinion, to take care of his daily self-care 
activities.  Therefore, the Board concludes that the veteran 
is not entitled to special monthly pension based on the need 
for regular aid and attendance or because of housebound 
status.


ORDER

1.  Entitlement to an increased evaluation for an anxiety 
disorder is denied.

2.  Entitlement to a special monthly pension benefits because 
of the need for regular aid and attendance or by reason of 
being housebound is denied.  


REMAND

The appellant claims that his various skin disabilities, 
including his skin cancer, are the result of radiation 
exposure.  The appellant implies that he was exposed to 
radiation at Camp Pendleton, California, during the course of 
his official duties.  As a result of that exposure, he 
contends that he has developed his various skin problems.  He 
has requested VA compensation benefits for this condition.  

Since the appellant's claim is based in part on allegations 
of exposure to ionizing radiation in service, his entitlement 
must be considered under the provisions of the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727-29 (1984).

The United States Court of Veterans Appeals (Court) has 
stated in Ramey v. Brown, 9 Vet.App. 40, 44 (1996) [see, also 
Rucker v. Brown, 10 Vet. App. 67 (1997)], that service 
connection for a condition claimed to have been caused by 
radiation exposure in service can be accomplished in three 
ways:  First, there are fifteen types of cancer which will be 
presumptively service-connected under the provisions of 38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 2000) [and 38 C.F.R. § 
3.309(d) (2000)].  Second, 38 C.F.R. § 3.311(b) (1997) 
provides a list of "radiogenic diseases" that will be 
service-connected when certain conditions specified by 
regulation are met.  Third, direct service connection can 
also be established by a showing that the disability was 
incurred during or aggravated by service, a task that 
includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir.1994).

It appears that the veteran did not engage in a "radiation-
risk activity" within the meaning of 38 C.F.R. § 
3.309(d)(3)(ii) (2000) (the term "radiation-risk activity" 
includes:

(A)  onsite participation in a test 
involving the atmospheric detonation of a 
nuclear device; 

(B)  the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 
1946, and ending on July 1, 1946; or 

(C)  internment as a prisoner of war in 
Japan [or service on active duty in Japan 
immediately following such internment] 
during World War II,

and, therefore, is not a "radiation-exposed veteran" for 
purposes of the first avenue of potential entitlement, as 
provided under 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
2000), and 38 C.F.R. § 3.309(d) (2000).  See 38 C.F.R. § 
3.309(d)(3)(i) (2000).

However, entitlement may be established under the second 
method, as a radiogenic disease under 38 C.F.R. § 3.311(b)(1) 
(2000), if the following three requirements are met:

(i)  exposure to ionizing radiation as a 
result of participation in the occupation 
of Hiroshima or Nagasaki from September 
1945 to July 1946, or other activities as 
claimed; 

(ii)  the subsequent development of a 
radiogenic disease; and 

(iii)  the first manifestation of said 
disease occurred within the period 
specified in paragraph (b)(5) of this 
section [for liver cancer, five or more 
years after exposure].

While the veteran's period of active service did not overlap 
the period of postwar occupation of Japan defined in the 
regulation, the allegations regarding his claimed 
participation in possible radiation testing raise a question 
as to whether he engaged in "other activities as claimed" 
which may have resulted in ionizing radiation exposure.

Therefore, the claim must be referred for further development 
in accordance with paragraph (c) of this section.  38 C.F.R. 
§ 3.311(b)(1) (2000).  In claims involving any of the 
radiogenic diseases enumerated in the statute or regulations, 
an assessment must be made as to the size and nature of the 
radiation dose in service.  Therefore, adjudication of the 
present claim must be preceded by RO action to develop the 
evidence regarding the dosage of radiation exposure in 
service.  The claim must then be referred to the 
Undersecretary for Benefits pursuant to 3.311(c) for further 
consideration under the various factors specified in VA 
regulations.  See 38 C.F.R. 3.311(e) (2000).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
thus REMANDED to the RO for the following development:

1.  In undertaking development action 
herein, the RO should assure compliance 
with the notice and assistance provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A).

2.  The RO should obtain from the service 
department any DD Form 1141, Record of 
Exposure to Ionizing Radiation, kept in 
the veteran's service personnel records 
file, as well as his other service 
personnel records, should be obtained and 
incorporated into the claims folder.

3.  Thereafter, the Defense Nuclear 
Agency should prepare a radiation dose 
estimate after it is furnished with 
information necessary for it to prepare 
one.  This should include the veteran's 
DD Form 1141, if existent, as well as any 
statements made by the veteran concerning 
his exposure, in accordance with 
Department of Veterans Benefits (DVB) 
Circular 21-88-11 (March 3, 1989).  After 
a radiation dose estimate has been 
obtained, the RO should follow the 
procedural and adjudicative requirements 
of 38 C.F.R. § 3.311b (2000), including 
specifically those at 38 C.F.R. § 
3.311b(b)(iii) and (c) (2000), and Combee 
v. Brown, 1994 WL 470364 (Fed. Cir. Sept. 
1, 1994).

4.  The veteran is to be afforded a 
special dermatology examination for the 
purpose of ascertaining the current 
nature and extent of any skin condition 
and carcinoma.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnosis.  The 
examiner should offer an opinion as to 
the etiology of any condition found, and 
the specialist should comment on whether 
any found condition was caused by 
exposure to ionizing radiation or to any 
type of chemical vesicant.  The claims 
folder and this Remand are to be made 
available to the examiner for review 
prior to the examination.

5.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.  
Specific attention is directed to the 
reports of examinations.  If the 
requested reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, the veteran and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying evidence.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


